FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2009 Commission File Number:001-33869 Star Bulk Carriers Corp. (Translation of registrant's name into English) 7, Fragoklisias Street, 2nd floor, Maroussi 151 25, Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X] Form 40-F [_] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 is Management's Discussion and Analysis of Financial Condition and Results of Operation and the unaudited interim condensed consolidated financial statements and related information and data of Star Bulk Carriers Corp. (the "Company") as of and for the six months ended June 30, 2009. This report on Form 6-K is hereby incorporated by reference into the Company's registration statement on Form F-3 (File No. 333-153304) that was filed with the U.S. Securities and Exchange Commission ("Commission") with an effective date of November 3, 2008, and the Company's registration statement on Form F-3 (File No. 333-156843) that was filed with the Commission with an effective date of February 17, 2009. Exhibit 1 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our financial condition and results of operations for the six months ended June 30, 2009 and 2008. Unless otherwise specified herein, references to the "Company," "we," "us," or "our" shall include Star Bulk Carriers Corp. and its subsidiaries. You should read the following discussion and analysis together with the financial statements and related notes included elsewhere in this report. For additional information relating to our management's discussion and analysis of financial condition and results of operation, please see our annual report on Form 20-F for the year ended December 31, 2008, which was filed with the U.S. Securities and Exchange Commission, or Commission, on April 16, 2009. This discussion includes forward-looking statements which, although based on assumptions that we consider reasonable, are subject to risks and uncertainties which could cause actual events or conditions to differ materially from those currently anticipated and expressed or implied by such forward-looking statements. Overview We are an international company providing worldwide transportation of drybulk commodities through our vessel-owning subsidiaries for a broad range of customers of major and minor bulk cargoes including iron ore, coal, grain, cement and fertilizer. We were incorporated in the Marshall Islands on December 13, 2006 as a wholly-owned subsidiary of Star Maritime Acquisition Corp., or Star Maritime. On November 30, 2007, we merged with and into Star Maritime with Star Bulk being the surviving entity and commenced operations on December 3, 2007, which was the date we took delivery of our first vessel.We refer to this merger throughout this report as the "Redomiciliation Merger." Our Fleet We own and operate a fleet of 12 vessels consisting of four Capesize and eight Supramax drybulk carriers with an average age of 10.4 years and a combined cargo carrying capacity of approximately 1.1 million dwt. Our fleet carries a variety of drybulk commodities including coal, iron ore, and grains, or major bulks, as well as bauxite, phosphate, fertilizers and steel products, or minor bulks. We charter all of our vessels on medium- to long-term time charters with terms of approximately one to five years, other than the Star Alpha, which is currently employed under a contract of affreightment, or COA, and the Star Ypsilon which is currently employed on a time charter for a minimum of five months and a maximum of seven months. The following table presents summary information concerning our fleet as of September 21, 2009: Vessel Name Vessel Type Size (dwt.) Year Built DailyGross Hire Rate Type/ Maximum Remaining Term Star Alpha (1) Capesize N/A COA Star Beta (2) Capesize $ Time charter/ 0.6 years Star Gamma Supramax $ Time charter/ 2.3 years Star Delta (3) Supramax $ Time charter/ 0.3 year Star Epsilon (4) Supramax $ Time charter/ 4.8 years Star Zeta Supramax $ Time charter/ 1.5 years Star Theta (5) Supramax $ Time charter/ 0.7 year Star Kappa (6) Supramax $ Time charter/ 4.8 years Star Sigma (7) Capesize $ Time charter/ 4.3 years Star Omicron Supramax $ Time charter/ 1.4 years Star Cosmo Supramax $ Time charter/ 1.4 years Star Ypsilon(8) Capesize $ Time charter/ 0.4 years 1. During January 2009, the Star Alpha underwent unscheduled repairs which resulted in a 25 day off-hire period. Following the completion of repairs, Star Alpha was redelivered to us by its charterers approximately one month prior to the earliest redelivery date allowed under the time charter agreement. Prior to the redelivery, arbitration proceedings had commenced pursuant to disputes that had arisen with the charterers of Star Alpha. The disputes relate to vessel performance characteristics and hire. The arbitration panel is also handling additional proceedings between third parties that sub-chartered the vessel. We notified the charterers of the vessel that we intend to seek additional damages in connection with the early redelivery of Star Alpha in the current arbitration proceedings. On January 20, 2009, we entered into a COA with Companhia Vale do Rio Doce, or Vale. Under the terms of the COA, we expect to transport approximately 700,000 metric tons of iron ore between Brazil and China in four separate Capesize vessel shipments.The Star Alpha completed the second shipment under the COA in the third quarter of 2009. On July 21, 2009, we entered into an agreement to sell the Star Alpha to an unaffiliated third party for a contracted sale price of approximately $19.9 million.As of July 21, 2009, the vessel's book value was approximately $95.0 million.We expect to deliver the vessel to its purchasers in December 2009. 2. On February 10, 2009, we entered into a new time charter agreement for the Star Beta, for a minimum of 13 months and a maximum of 15 months, at a gross daily rate of $32,500. The vessel was delivered to the new charterer on February 14, 2009. 3. On January 30, 2009, we entered into a new time charter agreement for the Star Delta for a minimum of 11 months and a maximum of 13 months, at a gross daily rate of $11,250. The vessel was delivered to the new charterer on February 7, 2009. 4. On April 3, 2009, we entered into a new time charter agreement for the Star Epsilon with the existing charterer, for a minimum of 63 months and a maximum of 65 months, at a gross daily rate of $25,500. The new time charter agreement was effective as of April 12, 2009 and replaces the existing charter dated April 30, 2008 which was for a minimum of 59 months and a maximum of 61 months, at a gross daily rate of $32,400. The new time charter agreement includes an index-based profit sharing arrangement, effective as of April 12, 2011, pursuant to which the charterer is obligated to pay us, in addition to the above daily rate, 40% of the amount that the Baltic Supramax Index, or BSI, rate exceeds $30,500. 2 5. On April 17, 2009, we entered into a new time charter agreement for the Star Theta, for a minimum of 11 months and a maximum of 13 months, at a gross daily rate of $11,300.The vessel was delivered to the new charterer on May 18, 2009. 6. On April 3, 2009, we entered into a new time charter agreement for the Star Kappa with the existing charterer, for a minimum of 63 months and a maximum of 65 months, at a gross daily rate of $25,500. The new time charter agreement was effective as of April 7, 2009 and replaces the existing charter dated September 20, 2007 which was for a minimum of 35 months and a maximum of 37 months, at a gross daily rate of $47,800. The new time charter agreement includes an index-based profit sharing arrangement effective as of April 7, 2011, pursuant to which the charterer is obligated to pay us, in addition to the above daily rate, 40% of the amount that the BSI rate exceeds $30,500. 7. On May 21, 2009, we amended the existing time charter agreement for the Star Sigma with the existing charterer, to a minimum of 56 months and a maximum of 61 months, at a gross daily rate of $38,000. Theamended time charter agreement was effective as of May 1, 2009 and replaces the existing charter dated March 6, 2008 which was for a minimum of 36 months and a maximum of 41 months, at an average daily rate of $63,000.In addition, the amended time charter agreement includes an index-based profit sharing arrangement effective as of March 1, 2012, pursuant to which the charterer is obligated to pay us, in addition to the above daily rate, 50% of the amount that the Baltic Capesize Index rate exceeds $49,000. 8. On July 29, 2009, we entered into a new time charter agreement for the Star Ypsilon, for a minimum of five months and a maximum of seven months, at a gross daily rate of $43,250. RECENT DEVELOPMENTS On July 14, 2009, we entered into our second COA with Vale. The COA is for a term of two years, beginning in January 2010 until December 2011 and provides for the transportation of approximately 1.3 million tons of iron ore between Brazil and China in quarterly Capesize vessel shipments with the first such shipment scheduled to commence during the first quarter of 2010. The contract rate is $24.75 per ton of iron ore transported. On July 21, 2009, we entered into an agreement to sell the Star Alpha, a 175,075 dwt, 1992 built Capesize vessel to an unaffiliated third party for a contracted sale price of $19.9 million.As of July 21, 2009, the vessel's book value was approximately $95.0 million.The vessel is expected to be delivered to the purchaser in December 2009. On July 29, 2009, we entered into a new time charter agreement for the Star Ypsilon, for a minimum of five months and a maximum of seven months, at a gross daily rate of $43,250.The vessel was previously chartered to TMT Bulk Co. Ltd., a company affiliated with TMT Co.
